DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-20 have been examined in this application.  


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/888,133, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 12/888,133 does not describe the claimed biomarker device.  The paragraphs and portions of paragraphs in the specification which describe the biomarker device are newly added, and the Drawings in the parent were amended in the instant application to add the biomarker device.
Independent claim 1 recites the biomarker device which was not supported in the prior-filed application.  The dependent claims all fully incorporate the subject matter of the independent claim.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite(s) subject matter within a statutory category as a process (claims 1-20) which recite steps of collecting medication usage data, determining the safety and efficacy of the treatment regimen, determining a patient's pattern of compliance with the treatment regimen, obtaining diagnostic results, correlating the patient's pattern of compliance and diagnostic test results with patterns of compliance and diagnostic rest result, recommending a treatment based on the correlation and based on the safety and efficacy of the treatment regimen, the treatment selected from a group of replacing medication, changing dosage, changing the timing, and not changing the treatment.
These steps of optimizing treatment of a medication recipient, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting 
These steps of optimizing treatment of a medication recipient, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically the steps amount to organizing human activity because the steps amount to steps for managing personal behavior.  The claims recite a particular process by which information is collected and evaluated to determine optimized planned steps for taking medication in the future.

Dependent claims recite additional subject matter which further narrows or defines the abstract ideas embodied in the claims (such as claims 2-8, further describing data which is collected; claims 9-20, further describing type of patient and treatment which is analyzed).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of collecting information at a central server amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023], now known or later developed systems, [0026], use of any network topology now known or later developed, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting usage data step uses the medication monitor and a central server, obtaining diagnostic test result from a biomarker device amounts to mere data gathering, recitation of medication compliance information amounts to selecting a particular data source or type of data to be manipulated, recitation of outputting a recommendation amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as environment of medication monitor, biomarker, and central server, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-8, additional limitations which generally link the abstract idea to a particular technological environment or field of use, claims 9-20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of known processor systems and known networks, see applicant’s specification [0023], [0026]; use of a generically described implantable biomarker device, see applicant’s specification [0054], incorporated example of implantable chip; collecting usage data at a central server, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining patterns of compliance and correlating patterns, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); collecting and storing medication compliance and diagnostic test results from a population, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kehr et al. (Pub No 2003/0036683) in view of Reitberg (Pub No 2002/0192159) and in further view of Wachman et al (Pub. No. 2007/0016443).
Regarding claim 1, Kehr discloses a method of optimizing treatment of a medication recipient patient, comprising:
providing the patient with a reprogrammable medication monitor capable of providing usage data regarding the patient's compliance with a medication treatment regimen (See at least Abstract, Fig. 1, [0062], monitor medication usage, [0075], [0200], [0363]),
the medication monitor including:
a housing body that includes a housing for containing medication or medication packaging, the housing body defining an opening to accommodate insertion and removal of the medication or of the medication packaging (See at least [0344], containers hold medications and contain circuitry to record whether and when the , and
a removal sensor that senses at least one of (i) removal of the medication or of the medication packaging, and (ii) opening of the housing body (See at least [0344], containers hold medications and contain circuitry to record whether and when the patient took medication, [0359], medication container sense movements of compartment lids, [0460], sensors that sense when medication is being removed), and
collecting the usage data from the medication monitor at a central server over a predetermined period of time (See at least [0071], continuous, periodic monitoring, [0067], [0068], real time or periodic scheduled basis, [0090], [0138]);
determining the patient's pattern of compliance with the treatment regimen (See at least [0103], [0138], medication compliance assessment, [0171], medication compliance, patterns among medical elements, [0172], [0186]) based on the usage data collection from the medication monitor (See at least [0103], [0171]);
obtaining diagnostic test results from a biomarker device, the diagnostic test results being indicative of a response of the patient to the regimen over the predetermined period of time (See at least [0061], monitor physiologic functions, [0151], physiological monitoring devices, [0171], [0172], [0177], [0179], [0186], [0363], monitor patient response data, physiologic data, biochemical markers, protein chip data),
the biomarker device is configured to be implanted in the patient or provided external to the patient (See at least [0062], external or implanted devices, [0063])
correlating the patient’s pattern of compliance and diagnostic test results with patterns of compliance and diagnostic test results from a population of patients to obtain a correlation (See at least [0088], [0186], pattern recognition that examines correlation between medication compliance, [0228], data mining of patient and populations of patients, [0233], correlating medication patterns with various measures of outcomes of the patients, [0425]);
outputting at least one recommendation based on the correlation (See at least [0060], modify dosage or schedule, [0078], glucose values within normative range, no treatment necessary, glucose values too high or too low, administer injection or eat a piece of fruit or candy, [0079], [0171]), the at least one recommendation selected from the group consisting of: 
replacing at least one medication used in the treatment regimen with at least one different medication, changing at least one dosage of at least one medication used in the treatment regimen, changing the timing of recommended usage of at least one medication in the treatment regimen, and not changing the treatment regimen 
adjusting the treatment regimen of the patient based on the at least one recommendation (See at least [0060], modify dosage or schedule, [0078], glucose values within normative range, no treatment necessary, glucose values too high or too low, administer injection or eat a piece of fruit or candy, [0079], [0171]).
Kehr discloses a method and system for an internet-enabled patient monitoring system which includes medical monitoring devices which monitor medical treatment and medication usage (e.g., medication monitor, see at least [0062]) and medical monitoring devices which monitor physiologic functions (e.g., biomarker device, see at least [0062], [0151]).  Kehr discloses a system which determines new correlations of data elements and new patterns of correlation among medical elements including medication compliance and medical outcome data (See at least [0171], [0228], [0233]).  Kehr discloses analysis of the effects of treatment upon the patient and populations of patients using statistical analysis and data mining (See at least [0228]).  Based on the analysis by the system, the system recommends treatments including modifying dosage or schedule as well as recommending a new treatment or no additional treatment.  Kehr specifically considers that the disclosed method “has applications in targeting specific drugs at specific doses for specific patient populations, to optimize patient outcomes and minimize side effects, adverse drug events, and costs,” (See [0228]) but does expressly describe outputting a recommendation based on the safety and diagnostic test results of the treatment regimen.  However, Reitberg teaches:
determining the safety and efficacy of the treatment regimen (See at least [0022], patient population concerning safety and effectiveness, comparing patient population with single patient, [0026], [0028]);
outputting at least one recommendation based on the correlation and based on the safety and efficacy of the treatment regimen (See at least [0022], patient population concerning safety and effectiveness, comparing patient population with single patient, optimizing treatment, [0026], correlations between new patient and patient population database, database is compared to information from single patient to guide treatment, [0028]); 
Reitberg teaches a method of evaluating and optimizing treatments which includes consideration of safety and effectiveness to optimize treatment (e.g., recommendation based on safety and efficacy of the treatment regimen) with the motivation of optimizing clinical outcomes (See [0028]). Therefore, it would have been obvious to one of ordinary skill in the art of patient care, at the time of the invention of the claimed invention, to have modified the patient monitoring system of Kehr so as to have included consideration of safety and effectiveness to optimize treatment, in accordance with the teaching of Reitberg, in order to optimize clinical outcomes (See [0028]).
	Kehr discloses monitoring compliance with a treatment regimen, but does not teach a treatment regimen established on a medication compliance pattern, as claimed.  However, Wachman teaches:
providing the patient with a reprogrammable medication monitor capable of providing usage data regarding the patient's compliance with a medication treatment regimen, the treatment regimen being established based on a medication compliance pattern of the patient (See [0063], [0163], learn about each user to elicit that user’s best adherence rate and set optimal medication-taking behavior), wherein the compliance pattern is a statistical pattern derived from a plurality of data points (See [0063], learning algorithm based on statistical probabilities, [0163]) gathered over a period of time of not less than one week (See [0196], tracked usage over past two weeks), where the data points include (See [0163]-[0171]) doses missed (See [0165]), doses taken early (See [0166]). doses taken late (See [0166]), and taken on time (See [0166]),
Wachman teaches medication compliance systems, methods, and devices, which includes using machine learning to learn about each user to set medication-taking behavior with the motivation of eliciting that user’s best adherence rate and setting optimal medication-taking behavior (See [0163], [0062]). Therefore, it would have been obvious to one of ordinary skill in the art of patient care, at the time of the invention of the claimed invention, to have modified the combined teachings of Kehr/Reitberg so as to have included using machine learning to learn about each user to set medication-taking behavior, in accordance with the teaching of Wachman, in order to elicit that user’s best adherence rate and set optimal medication-taking behavior (See [0163], [0062]).
Regarding claim 2, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.  Kehr further discloses:
wherein the biomarker device is implanted in the patient so as to obtain the diagnostic test results (See at least [0062], devices that are implanted), and the biomarker device includes a wireless transmitter that outputs the diagnostic test results (See at least [0062], communicate with wireless technologies)
Regarding claim 3, Kehr in view of Reitberg and Wachman teaches the limitations of claim 2.   Kehr further discloses:
wherein the patient’s diagnostic test results relate to one or more of blood glucose levels and concentration of medication in the patient's bloodstream (See at least [0062], blood glucose level, [0078], [0085], insulin dosing levels).
Regarding claim 4, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.    Kehr further discloses:
wherein the biomarker device is a device that is external to the patient (See at least [0062])
Regarding claim 5, Kehr in view of Reitberg and Wachman teaches the limitations of claim 4. Kehr further discloses:
wherein the biomarker device is one of a weight scale, a blood pressure monitor, a patch provided on skin of the patient, and a detection device that can be inserted into a mobile transmitter device (See at least [0062], [0151]).
Regarding claim 6, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1. Kehr further discloses:
wherein the biomarker device communicates wirelessly to the medication monitor (See at least [0062], communicate with wireless technologies).
Regarding claim 7, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.  
wherein the patient’s diagnostic test results are provided to the central server (See at least [0069]).
Regarding claim 8, Kehr in view of Reitberg and Wachman teaches the limitations of claim 6.   Kehr further discloses:
wherein the patient’s diagnostic test results are provided to the central server by the medication monitor (See at least [0069]).
Regarding claim 9, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.   Kehr further discloses:
wherein the patient is a transplant recipient and the medication comprises an immunosuppressant (See at least [0396]-[0402]).
Regarding claim 10, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.   Kehr further discloses:
wherein the patient is a heart treatment patient, and the medication comprises a diuretic (See at least [0167], [0188]).
Regarding claim 11, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.   Kehr further discloses:
wherein the patient is a psychiatric patient, and the medication comprises one or more psychiatric treatment medications (See at least [0074]).
Regarding claim 12 and 13, and 15-20, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.  Kehr discloses a method which treats chronic and complex conditions with medical treatments (See at least Abstract)
	Examiner understands these chronic and complex conditions, as taught by Kehr, to include the type of conditions/specialties recited in claims 12, 13, and 15-20.

Regarding claim 14, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.  Kehr further discloses:
wherein the patient is a Cardiovascular disease patient, and the medication comprises one or more Cardiovascular Disease treatment medication (See at least [0167], [0188]).
Claims 12, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kehr et al. (Pub No 2003/0036683) in view of Reitberg (Pub No 2002/0192159) and Wachman et al (Pub. No. 2007/0016443) and in further view of Applicant Admitted Prior Art.
Regarding claims 12, 13, and 15-20, Kehr in view of Reitberg and Wachman teaches the limitations of claim 1.  Kehr discloses a method which treats chronic and complex conditions with medical treatments (See at least Abstract).
	In prosecution of the parent application, 13/427,389, examiner previously took Official Notice that with respect to each of the types of patients, the recited treatment is a known treatment for that type of patient.  It is well known in the art to use specific types of medication made to treat specific type of illnesses or conditions within known areas of medicine.  As applicant did not traverse the assertion of Official notice, the well-known in the art statement is taken to be admitted prior art (See MPEP 2144.03)
	It is well known in the art to use specific types of medication made to treat specific type of illnesses or conditions within known areas of medicine.  Therefore, it 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626